Citation Nr: 1730564	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic myelocytic leukemia (CML), to include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.  The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  

In September 2015, the appeal was remanded for further evidentiary development.


FINDING OF FACT

CML did not have its onset in service or within one year thereafter, and has not been etiologically linked to the Veteran's service or any incident therein, including exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for CML have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining service treatment records, VA, and private treatment records.  A transcript of the Veteran's May 2015 Board hearing is also of record.  

Regarding whether there was substantial compliance with the Board's September 2015 remand directives, the December 2015 VA physician's opinion addressed the specifically identified questions.  Thus, the record reflects substantial compliance with the instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2015 VA physician's opinion is sufficient evidence for deciding the claim, because the physician reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, such as leukemia, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For veterans who served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, service connection may be granted for specific disabilities associated with exposure to herbicide agents, including chronic B-cell leukemias.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his CML is the result of his exposure to herbicide agents while serving in Vietnam.  The Veteran's service records show that he served in Vietnam from October 1970 to October 1971.  Therefore, he is presumed to have been exposed to an herbicide agent, which establishes an in-service event.  

The Veteran does not claim that his CML had its onset in service or within one year of his discharge from service, nor does any of the evidence show that his currently diagnosed CML either had its onset in service or within one year of his discharge from service.  Moreover, as noted in the Veteran's February 2013 VA examination, the Veteran's CML is not a B-cell leukemia.  Although the Veteran is presumed to have been exposed to herbicide agents as a result of his service in the Republic of Vietnam, his diagnosed CML is not a disability presumed to be due to such exposure.  Thus, service connection for CML is not warranted on a presumptive basis.

While service connection may not be granted on a presumptive basis for the Veteran's CML, he is not precluded from establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As previously noted, the Veteran does not claim that his CML had its onset in service, nor does any of the evidence show that it had its onset in service.  Service treatment records do not show any relevant complaints, treatment, symptoms or diagnoses.  There is no medical evidence of CML until 2011, 38 years after the Veteran's separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Additionally, there is no competent medical evidence or opinion that the Veteran's CML is related to service or any incident therein, to include his conceded exposure to herbicide agents.  In this regard, the October 2011 opinion of a private examiner indicates that the Veteran has a confirmed CML diagnosis that might be related to his exposure to herbicide agents in Vietnam.  This opinion is too vague and speculative upon which to base a grant of service connection.  The use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Indeed, the October 2011 opinion further notes that the examiner had no data to support such a claim.  

Conversely, the opinion of the December 2015 VA examiner that the Veteran's CML was less likely incurred in or related to his service, including his exposure to herbicide agents, is of significant probative weight as it is persuasive; notably, the VA physician reviewed the evidence and considered the Veteran's lay statements regarding his in-service exposure to herbicide agents, his family history, and post-service symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner further provided a rationale for the opinion, noting the most significant risks for developing CML are advanced age and being a male, while further noting that there are no other proven risk factors including exposure to chemicals.  Consequently, the Board finds the probative, competent evidence does not demonstrate the Veteran's CML is causally or etiologically related to active duty or any incident therein.  

The Board acknowledges the Veteran's sincere assertions that he has leukemia and that it is a result of service, and specifically exposure to herbicide agents while serving in Vietnam.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing CML or opining as to a link to service or exposure to herbicide agents.  For a diagnosis or an etiology opinion as to an internal disease process such as CML to be competent and probative, training and credentials in the field of medicine are essential.  Thus, the Veteran's statements and testimony regarding any link to service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record that relates his diagnosed CML to service or to exposure to herbicide agents during service.  

The Board finds that the preponderance of the evidence weighs against the claim for service connection for CML, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for CML is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


